DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on April 20th, 2022 has been acknowledged.  By this amendment, claims 3 and 18 have been amended.  Accordingly, claims 1-20 are pending in the present application in which claims 1, 8, and 18 are in independent form.  Applicant’s amendment to claim 3 had obviated the claim objections indicated in the previous office action.  Applicant’s amendment to the title has been accepted.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,879,257. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims of instant application is broader than the scope of the claims of U.S. Patent 10,879,257 and thus being encompasses by the scope of the claimed invention of U.S. Patent 10,879,257, see comparison table below.
Claims of instant application
Claims of U.S. Patent No. 10,879,257
1. An integrated chip, comprising: a substrate including a memory region having a first outer sidewall and a second outer sidewall opposite the first outer sidewall; a gate electrode separated from the memory region of the substrate by way of a charge trapping dielectric structure, wherein the charge trapping dielectric structure comprises a tunnel dielectric layer; wherein the tunnel dielectric layer has different thicknesses over the memory region such that the tunnel dielectric layer has a first thickness measured laterally between the first outer sidewall of the memory region and a corresponding outer sidewall of the tunnel dielectric layer, and has a second thickness measured vertically between an upper surface of the memory region and a corresponding upper surface of the tunnel dielectric layer, the second thickness being less than the first thickness.

1. An integrated chip, comprising: a substrate including a control gate memory region and a select gate memory region which are laterally surrounded by an isolation region; a control gate electrode separated from the control gate memory region of the substrate by way of a charge trapping dielectric structure, wherein the charge trapping dielectric structure comprises a tunnel dielectric layer; a select gate electrode disposed over and separated from the select gate memory region of the substrate by way of one or more additional gate dielectric layers; and a logic gate electrode separated from the substrate by way of a thermal gate dielectric layer, wherein the substrate has a first upper surface below the thermal gate dielectric layer, which is recessed with respect to a substantially planar upper surface of the substrate below the control gate electrode and the select gate electrode; wherein the tunnel dielectric layer has different thicknesses over the control gate memory region such that the tunnel dielectric layer has a first thickness measured laterally between an outer sidewall of the control gate memory region and a corresponding outer sidewall of the tunnel dielectric layer, and has a second thickness measured vertically between a upper surface of the control gate memory region and a corresponding upper surface of the tunnel dielectric layer, the second thickness being less than the first thickness.

2. The integrated chip of claim 1, further comprising: first and second isolation regions arranged along the first outer sidewall and the second outer sidewall.

2. The integrated chip of claim 1, further comprising: first and second isolation regions arranged within the substrate on opposing sides of the control gate electrode along a first direction, wherein the control gate electrode is separated from the select gate electrode along a second direction that is substantially perpendicular to the first direction.

3. The integrated chip of claim 2, wherein the charge trapping dielectric structure comprises the tunnel dielectric layer, a charge trapping dielectric layer over the tunnel dielectric layer, and a blocking dielectric layer over the charge trapping dielectric layer; and wherein a thickness of the tunnel dielectric layer varies between the first and second isolation regions within a range of between approximately 5% and approximately 25%.

3. The integrated chip of claim 2, wherein the charge trapping dielectric structure further comprises a charge trapping dielectric layer over the tunnel dielectric layer, and a blocking dielectric layer over the charge trapping dielectric layer; and wherein the different thicknesses of the tunnel dielectric layer vary between the first and second isolation regions within a range of between approximately 5% and approximately 25%.

4. The integrated chip of claim 2, wherein the substrate has an upper surface that is curved between the first and second isolation regions.

4. The integrated chip of claim 2, wherein the substrate has an upper surface that is curved between the first and second isolation regions.

5. The integrated chip of claim 4, wherein the first and second isolation regions comprise a depressed region that is recessed below the upper surface and a raised region that is elevated above the upper surface and that is laterally separated from the substrate by the depressed region.

5. The integrated chip of claim 4, wherein the first and second isolation regions comprise a depressed region that is recessed below the upper surface and a raised region that is elevated above the upper surface and that is laterally separated from the substrate by the depressed region.

6. The integrated chip of claim 1, further comprising: a select gate electrode separated from the substrate by way of one or more additional gate dielectric layers that differ from the charge trapping dielectric structure, wherein the select gate electrode is laterally spaced apart from the gate electrode.

6. The integrated chip of claim 1, wherein the thermal gate dielectric layer has a thickness that is larger than a thickness of the charge trapping dielectric structure.

7. The integrated chip of claim 1, further comprising: sidewall spacers on opposing sides of the gate electrode.

7. The integrated chip of claim 1, further comprising: sidewall spacers on opposing sides of the control gate electrode.

8. An integrated chip, comprising: a first source/drain region disposed in a substrate; a second source/drain region disposed in the substrate and spaced apart from the first source/drain region; wherein a plane that is substantially perpendicular to an upper surface of the substrate traverses the first source/drain region and the second source/drain region; a gate electrode extending over a channel region in the substrate between the first source/drain region and the second source/drain region, the gate electrode being separated from the channel region by way of a charge trapping dielectric structure, the charge trapping dielectric structure comprising a tunnel dielectric layer, a charge trapping dielectric layer over the tunnel dielectric layer, and a blocking dielectric layer over the charge trapping dielectric layer; and wherein the channel region has a channel width measured perpendicularly to the plane, and the tunnel dielectric layer has different thicknesses at different respective points along the channel width.

8. An integrated chip, comprising: a first source/drain region disposed in a substrate; a second source/drain region disposed in the substrate and spaced apart from the first source/drain region; a common source/drain region disposed in the substrate and spaced between the first source/drain region and the second source/drain region, wherein a plane that is substantially perpendicular to an upper surface of the substrate traverses the first source/drain region, the second source/drain region, and the common source/drain region; a select gate electrode extending over a first channel region in the substrate between the first source/drain region and the common source/drain region, the select gate electrode being separated from the first channel region by way of one or more select gate dielectric layers; a control gate electrode extending over a second channel region in the substrate between the common source/drain region and the second source/drain region, the control gate electrode being separated from the second channel region by way of a charge trapping dielectric structure, the charge trapping dielectric structure comprising a tunnel dielectric layer, a charge trapping dielectric layer over the tunnel dielectric layer, and a blocking dielectric layer over the charge trapping dielectric layer; and wherein the second channel region has a channel width measured perpendicularly to the plane, and the tunnel dielectric layer has different thicknesses at different respective points along the channel width.

9. The integrated chip of claim 8, wherein the different thicknesses of the tunnel dielectric layer vary at the different respective points along the channel width within a range of between approximately 5% and approximately 25%.

9. The integrated chip of claim 8, wherein the different thicknesses of the tunnel dielectric layer vary at the different respective points along the channel width within a range of between approximately 5% and approximately 25%.

10. The integrated chip of claim 8: wherein the tunnel dielectric layer has a first thickness over a peripheral region of the channel region, the peripheral region being a first distance from the plane; and wherein the tunnel dielectric layer has a second thickness over a central region of the channel region, the central region being a second distance from the plane, the second distance being less than the first distance; and wherein the second thickness is less than the first thickness.

10. The integrated chip of claim 8: wherein the tunnel dielectric layer has a first thickness over a peripheral region of the first channel region, the peripheral region being a first distance from the plane; and wherein the tunnel dielectric layer has a second thickness over a central region of the first channel region, the central region being a second distance from the plane, the second distance being less than the first distance; and wherein the second thickness is less than the first thickness.

11. The integrated chip of claim 10, wherein the second thickness ranges from approximately 75% to approximately 95% of the first thickness.

11. The integrated chip of claim 10, wherein the second thickness ranges from approximately 75% to approximately 95% of the first thickness.

12. The integrated chip of claim 8, further comprising: an isolation structure disposed along opposite sides of the channel region to laterally confine the channel region to the channel width, wherein the tunnel dielectric layer has a first thickness over a peripheral region of the channel region nearer the isolation structure and has a second thickness over a central region of the channel region further from the isolation structure, the second thickness being less than the first thickness.

12. The integrated chip of claim 8, further comprising: an isolation structure disposed along opposite sides of the second channel region to laterally confine the second channel region to the channel width, wherein the tunnel dielectric layer has a first thickness over a peripheral region of the second channel region nearer the isolation structure and has a second thickness over a central region of the second channel region further from the isolation structure, the second thickness being less than the first thickness.

13. The integrated chip of claim 12, wherein the isolation structure includes a first portion on one side of the channel region and a second portion on an opposite side of the channel region, wherein the first portion and the second portion each have a raised central portion arranged at a first height above the upper surface of the substrate and have a depressed portion arranged at a second height below the upper surface of the substrate.

13. The integrated chip of claim 12, wherein the isolation structure includes a first portion on one side of the second channel region and a second portion on an opposite side of the second channel region, wherein the first portion and the second portion each have a raised central portion arranged at a first height above the upper surface of the substrate and have a depressed portion arranged at a second height below the upper surface of the substrate.

14. The integrated chip of claim 13, wherein the tunnel dielectric layer, the charge trapping dielectric layer, and the blocking dielectric layer extend continuously over the depressed portion and over the raised central portion.

14. The integrated chip of claim 13, wherein the tunnel dielectric layer, the charge trapping dielectric layer, and the blocking dielectric layer extend continuously over the depressed portion and over the raised central portion.

15. The integrated chip of claim 8, wherein a first thickness of the tunnel dielectric layer at a first point on the channel width is approximately 20 nanometers and a second thickness of the tunnel dielectric layer at a second point on the channel width is approximately 15 nanometers.

15. The integrated chip of claim 8, wherein a first thickness of the tunnel dielectric layer at a first point on the channel width is approximately 20 nanometers and a second thickness of the tunnel dielectric layer at a second point on the channel width is approximately 15 nanometers.

16. The integrated chip of claim 8, further comprising: sidewall spacers extending along opposite sidewalls of the gate electrode, wherein the opposite sidewalls are perpendicularly intersected by the plane.

16. The integrated chip of claim 8, further comprising: sidewall spacers extending along opposite sidewalls of at least one of the control gate electrode or the select gate electrode, wherein the opposite sidewalls are perpendicularly intersected by the plane.

17. The integrated chip of claim 8, further comprising: a logic gate electrode separated from the substrate by way of a thermal gate dielectric layer, wherein the substrate has a first upper surface below the thermal gate dielectric layer, which is recessed with respect to a substantially planar upper surface of the substrate below the gate electrode.

17. The integrated chip of claim 8, further comprising: a logic gate electrode separated from the substrate by way of a thermal gate dielectric layer, wherein the substrate has a first upper surface below the thermal gate dielectric layer, which is recessed with respect to a substantially planar upper surface of the substrate below the control gate electrode and the select gate electrode.

18. An integrated chip, comprising: a control gate electrode extending over an upper surface of a substrate, the control gate electrode separated from the upper surface of the substrate by way of a charge trapping dielectric structure, the charge trapping dielectric structure comprising a tunnel dielectric layer, a charge trapping dielectric layer over the tunnel dielectric layer, and a blocking dielectric layer over the charge trapping dielectric layer; wherein the control gate electrode extends a long a first plane between inner sidewalls of an isolation structure arranged within the substrate and extends along a second plane between a first source/drain region and a second source/drain region, the second plane being perpendicular to the first plane; and wherein the tunnel dielectric layer has a first thickness and a second thickness measured along the first plane, the first thickness measured normal from an outer sidewall of the substrate directly below the control gate electrode to a corresponding outer sidewall of the tunnel dielectric layer and has the second thickness measured normal from an upper surface of the substrate directly below the control gate electrode and a corresponding upper surface of the tunnel dielectric layer, the second thickness being less than the first thickness.

18. An integrated chip, comprising: a select gate electrode extending over an upper surface of a substrate in a first direction, the select gate electrode separated from the upper surface of the substrate by way of one or more select gate dielectric layers; a control gate electrode extending over the upper surface of the substrate, the control gate electrode spaced apart from the select gate electrode in a second direction that is perpendicular to the first direction, and the control gate electrode separated from the upper surface of the substrate by way of a charge trapping dielectric structure, the charge trapping dielectric structure comprising a tunnel dielectric layer, a charge trapping dielectric layer over the tunnel dielectric layer, and a blocking dielectric layer over the charge trapping dielectric layer; a logic gate electrode separated from the substrate by way of a thermal gate dielectric layer, wherein the substrate has a first upper surface below the thermal gate dielectric layer, which is recessed with respect to a substantially planar upper surface of the substrate below the control gate electrode and the select gate electrode; and wherein the control gate electrode extends in the first direction between inner sidewalls of an isolation structure arranged within the substrate; and wherein the tunnel dielectric layer has a first thickness measured normal from an outer sidewall of the substrate directly below the control gate electrode to a corresponding outer sidewall of the tunnel dielectric layer and has a second thickness measured normal from an upper surface of the substrate directly below the control gate electrode and a corresponding upper surface of the tunnel dielectric layer, the second thickness being less than the first thickness.

19. The integrated chip of claim 18, wherein the second thickness ranges from approximately 75% to approximately 95% of the first thickness.

19. The integrated chip of claim 18, wherein the second thickness ranges from approximately 75% to approximately 95% of the first thickness.

20. The integrated chip of claim 18, wherein the first thickness is approximately 20 nanometers and the second thickness is approximately 15 nanometers.

20. The integrated chip of claim 18, wherein the first thickness is approximately 20 nanometers and the second thickness is approximately 15 nanometers.


Examiner’s Comment
Claims 1-20 would be allowed over the prior art of record if the above non-statutory double patenting rejection of claims 1-20 as being unpatentable over claims 1-20 of U.S. Patent No. 10,879,257 is overcome.
Response to Applicant’s Amendment and Arguments
With respect to independent claim 8, Applicant’s arguments, see Applicant’s remarks on page 9, line 2 to page 10, line 13, particularly, Applicant argued that CN Publication 100561753 C does not teach or suggest “wherein a plane that is substantially perpendicular to an upper surface of the substrate traverses the first source/drain region and the second source/drain region…wherein the channel region has a channel width measured perpendicularly to the plane, and the tunnel dielectric layer has a different thicknesses at different respective points along the channel width”, it is respectfully submitted that Applicant’s argument has been fully considered and are persuasive.  Thus, the 102(a)(1) rejection of claim 8 over Publication 100561753 C has been withdrawn. 
With respect to independent claim 18, Applicant’s arguments, see Applicant’s remarks on page 11, lines 2-26, particularly, Applicant argued that CN Publication 100561753 C in view of Liu does not teach or suggest “wherein the control gate electrode extends along a first plane between inner sidewalls of an isolation structure arranged within the substrate and extends along a second plane between a first source/drain region and a second source/drain region, the second plane being perpendicular to the first plane; and wherein the tunnel dielectric layer has a first thickness and a second thickness measured along the first plane…, the second thickness being less than the first thickness”, it is respectfully submitted that Applicant’s argument has been fully considered and are persuasive.  Thus, the 103 rejection of claim 18 over Publication 100561753 C in view of Liu has been overcome.
With respect to the non-statutory double patenting rejection of claims 1-20 over claims 1-20 of U.S. Patent No. 10,879,257, Applicant stated that Applicant requests the pending rejection to be held in abeyance, pending the resolution of the claims under Section 102 and 103, respectively.  Therefore, the non-statutory double patenting rejection of claims 1-20 being maintained in the office action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Taylor 		U.S. Pub. 2015/0171197	Jun. 18, 2015.
Chang et al.		U.S. Patent 9,000,511	Apr. 7, 2015.
Lin et al.		U.S. Pub. 2011/0244640	Oct. 6, 2011.
Kim 			U.S. Pub. 2004/0080012	Apr. 29, 2004.
Lin et al.		U.S. Pub. 2001/0029076	Oct. 11, 2001.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892